As filed with the Securities and Exchange Commission on March 10, 2011 Registration No. 333-151598 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST EFFECTIVE AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 IRONCLAD PERFORMANCE WEAR CORPORATION (Exact Name of Registrant as Specified in its Charter) Nevada 98-0434104 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification No.) 2201 Park Place, Suite 101 El Segundo, CA 90245 (310) 643-7800 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Thomas Kreig, Senior Vice President of Finance Ironclad Performance Wear Corporation 2201 Park Place, Suite 101 El Segundo, CA 90245 (310) 643-7800 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copy to: Louis Wharton, Esq. Stubbs Alderton & Markiles, LLP 15260 Ventura Boulevard, 20th Floor Sherman Oaks, California 91403 (818) 444-4500 Approximate date of commencement of proposed sale to the public:Not applicable. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if smaller reporting company) Smaller Reporting Company x Deregistration of Securities On June 24, 2008, the Securities and Exchange Commission (“SEC”) declared effective a registration statement on Form S-1 (File No. 333-151598) of Ironclad Performance Wear Corporation (“we” or “our”) initially filed with the SEC on June 11, 2008 (the “Registration Statement”), originally registering the resale by the selling shareholders identified in the prospectus of an aggregate of 7,075,000 shares of our common stock.This offering has been terminated.Pursuant to the undertaking contained in the Registration Statement, we file this post-effective amendment to the Registration Statement to terminate the Registration Statement and deregister all of the shares of Common Stock that remain unsold as of the date hereof. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized in the City of El Segundo, State of California, on March 10, 2011. IRONCLAD PERFORMANCE WEAR CORPORATION (Registrant) By: /s/Thomas Kreig Thomas Kreig Senior Vice President of Finance Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Scott Jarus Chief Executive Officer, Executive March 10, 2011 Scott Jarus Chairman of the Board and Director (Principal Executive Officer) /s/ Thomas Kreig Senior Vice President of Finance and March 10, 2011 Thomas Kreig Principal Financial Officer (Principal Financial and Accounting Officer) /s/ Scott Alderton Director March 10, 2011 Scott Alderton /s/ R. D. Pete Bloomer Director March 10, 2011 R. D. Pete Bloomer Director March , 2011 Vane Clayton /s/ Eduard Albert Jaeger Director and Head of New Business March 10, 2011 Eduard Albert Jaeger Development /s/ Kenneth J. Frank, M.D. Director March 10, 2011 Kenneth J. Frank, M.D.
